DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ arguments/amendments dated 10/19/2021.

Elected Species


    PNG
    media_image1.png
    853
    673
    media_image1.png
    Greyscale

 As search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was again expanded to find an examinable species.

Examinable Species
The examinable species is represented CF1  (page 3):

    PNG
    media_image2.png
    201
    253
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    948
    466
    media_image3.png
    Greyscale

d1Rd2, Rd1 and Rd2 = a 5-membered cycloalkyl group; Z1 and Z2 = phenyl groups; R1-R8 = H; R9 and R10 = D.
Each of the above substituent groups are independently viewed as functionally equivalent wherein the selection of said substituents gives rise to obvious variants of generic CF1 which include the above variant reading on applicants’ Formula 1.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic CF1 by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results.
The examinable species reads on claims 1-3, 7-8 and 12-20.   Claims 4-6, 9-11 are withdrawn from further consideration as not reading on the examinable species.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-8, 12-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2015095545).
Regarding Claim 1, Kim teaches CF1 that reads on applicants’ Formula 1, as discussed above (per claim 1).
CF1 shows:
RA = H (per claim 2)
Rd1 and Rd2 = a 5-membered cycloalkyl group partially deuterated (per claim 3)
E = O or S (per claims 7 and 8)


Regarding Claims 12-13 and 19, Kim teaches an OLED (machine trans. page 22):

    PNG
    media_image4.png
    235
    448
    media_image4.png
    Greyscale

CF1 is used in the light emitting layer as a host (machine trans. page 23) (per claims 12-13). Kim teaches CF1 is used in the light emitting layer as a host which may also include a dopant (machine trans. page 23) which is viewed as a formulation (per claim 19).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2015095545) in view of Kim 2 (US2004/0170863).

Regarding Claim 14, Kim teaches CF1 is used in the light emitting layer as a host which may also include a dopant (machine trans. page 23). Kim fails to mention applicants’ dopant.

Kim 2 teaches in an organic electroluminescent device the light-emitting layer may be constructed with or without a dopant. Dopants are introduced to improve the light-emission efficiency, to tune the color of the emission (paragraph 101) Generally, dopants are selected from fluorescent or phosphorescent materials having higher quantum efficiency than the host material (paragraph 102). Examples of dopants include (page 32):


    PNG
    media_image5.png
    168
    146
    media_image5.png
    Greyscale
reads on applicants’
    PNG
    media_image6.png
    171
    80
    media_image6.png
    Greyscale


As Kim teaches dopants used in the light emitting layer, it would have been obvious to one of ordinary skill in the art at the time of the invention have selected from known phosphorescent dopants in order to improve the light-emission efficiency which would have included the dopant taught by Kim 2, absent unexpected results (per claim 14).

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2015095545) in view of Yang (US 2004/0217934).

Regarding Claim, Kim teaches the OLED of claim 12, but fails to mention usage in a consumer product.
Yang teaches that OLEDs are used in flat panel display devices (paragraph 5).
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have used the OLED of Kim in known application areas which would have included in flat panel display devices as taught by Yang which reads on the instant limitations, absent unexpected results (per claims 17-18 and 20).	

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
CF1 in a block layer or a transporting layer (per claims 15-16)

Response to Amendment
New art applied; therefore, applicants’ arguments are moots.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786